Exhibit 10.23

Summary of Executive Officer Compensation

The following executive officers of ABIOMED, Inc. are at will employees of
ABIOMED, Inc. and have not entered into a formal employment agreement with
ABIOMED, Inc. The current understanding between each employee and ABIOMED, Inc.
with respect to the employee’s compensation is as follows:

 

Name

   Base Salary      Target
Fiscal 2015
Bonus
(Percentage
of Salary)  

William J. Bolt

   $ 294,565         60 % 

Andrew J. Greenfield

   $ 271,737         55 % 

Michael G. Howley

   $ 306,696         65 % 

These officers are also eligible to receive grants of stock options and other
awards at the discretion of ABIOMED’s Compensation Committee.

We have an employment agreement with our Chief Executive Officer, Michael R.
Minogue, which sets forth the terms of his employment. Mr. Minogue’s current
salary is $537,876 and his target bonus for fiscal 2015 is 120% of salary. We
have an offer letter with our Chief Financial Officer, Robert L. Bowen, which
sets forth the terms of his employment. Mr. Bowen’s current salary is $323,322
and his target bonus for fiscal 2015 is 60% of salary. We also have an offer
letter with our Chief Operating Officer, David M. Weber, which sets forth the
terms of his employment. Mr. Weber’s current salary is $350,381 and his target
bonus for fiscal 2015 is 70% of salary.